Exhibit 10

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of September 6, 2011 (this
“Agreement”), is entered into by and between XEROX CORPORATION, a New York
corporation (the “Company”), and EVERCORE TRUST COMPANY, N.A., solely in its
capacity as duly appointed and acting investment manager (the “Manager”) of a
segregated account held under the Xerox Corporation Trust Agreement to Fund
Retirement Plans (the “Trust”) created under the Xerox Corporation Retirement
Income Guarantee Plan (as from time to time amended, the “Plan”).

RECITALS

WHEREAS, the Company has contributed on the date hereof an aggregate of
16,645,326 shares of its common stock, par value $1.00 per share (“Common
Stock”), to the Trust (the “Contribution”), to be held in a single segregated
account (the “Segregated Account”) in the Trust (such contributed shares, and
any securities that may be issued or distributed or be issuable in respect
thereof by way of stock dividend, stock split or other distribution, merger,
consolidation, exchange offer, recapitalization or reclassification or similar
transaction or exercise or conversion of any of the foregoing, the “Registrable
Shares”);

WHEREAS, pursuant to the Investment Management Agreement, dated September 6,
2011, among the Manager, the Company and the Xerox Retirement Investment
Committee (the “Committee”), the Manager has been appointed as a “fiduciary” of
the Trust, as defined in Section 3(21) of the Employee Retirement Income
Security Act of 1974, as amended, but only to the extent of the assets in the
Segregated Account, with the authority to act on behalf of the Trust with
respect to all assets held in the Segregated Account;

WHEREAS, the Company has agreed to grant certain registration rights with
respect to the Registrable Shares held in the Segregated Account, on the terms
and subject to the conditions set forth in this Agreement; and

WHEREAS, pursuant to the Investment Management Agreement, the Manager has full
power and authority to execute and deliver this Agreement for the benefit of the
Trust and to take any actions required or permitted to be taken in connection
with this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual promises set forth
herein, the parties hereto hereby agree as follows:

(1)    Definitions. As used in this Agreement, the following capitalized terms
hall have the following meanings:

“Agreement” has the meaning given in the introduction.

“Business Day” means any day except Saturday, Sunday and any day that is in New
York City a legal holiday or a day on which banking institutions or securities
exchanges are authorized or required by law or other governmental action to
close.

“Common Stock” has the meaning given in the recitals.



--------------------------------------------------------------------------------

“Company” has the meaning given in the introduction.

“Company Indemnitees” has the meaning set forth in Section 5(b) hereof.

“Contribution” has the meaning given in the recitals.

“Event Suspension” has the meaning set forth in Section 4(b) hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
rules and regulations promulgated thereunder, and, in each case, any successor
thereto, all as the same shall be in effect from time to time.

“Investment Management Agreement” has the meaning given in the recitals.

“Loss” and “Losses” have the respective meanings set forth in Section 5(a)
hereof.

“Manager” has the meaning given in the introduction.

“Manager Indemnitees” has the meaning set forth in Section 5(a) hereof.

“Opinion of Counsel” means a written opinion of counsel, who may be an employee
of or counsel for the Company and who shall be reasonably acceptable to the
Company and the Manager.

“Prospectus” means the base prospectus included in the Registration Statement
relating to the Common Stock as filed with the SEC under the Securities Act, as
supplemented to reflect the Registrable Securities and the terms of the offering
of the Registrable Securities as filed with the SEC pursuant to and in
accordance with Rule 424(b) under the Securities Act, and all amendments and
supplements thereto and all documents incorporated by reference or deemed to be
incorporated by reference therein.

“Registrable Shares” has the meaning given in the recitals.

“Registration Period” means the period from the date of the Contribution until
the earliest to occur of: (i) the date on which all Registrable Shares have been
disposed of by the Trust pursuant to the effective Registration Statement in
accordance with the plan of distribution set forth in the related Prospectus;
(ii) the date on which all Registrable Shares may be sold by the Trust to the
public in accordance with Rule 144 and when no conditions of Rule 144 are then
applicable to the Trust (other than the holding period requirement in
paragraph (d) of Rule 144, so long as such holding period requirement is
satisfied at such time of determination); (iii) the date that is 90 days after
the date on which the number of Registrable Shares held by the Trust is less
than one percent of the shares of Common Stock then outstanding; and (iv) the
date that the Company and the Manager have received an Opinion of Counsel or
such other evidence, in each case reasonably satisfactory to each of the Company
and the Manager, that such security may otherwise be resold without registration
or qualification under the Securities Act.

“Registration Statement” means a registration statement of the Company
(including any replacement or substitute registration statement) covering the
Registrable Shares filed with the SEC on Form S-3 (or any successor form or
other appropriate form under the Securities Act), including, but not limited to,
an offering to be made on a delayed or continuous basis pursuant to Rule 415 of
the Securities Act (or any similar rule that may be adopted by the SEC),
including a Prospectus, all amendments and supplements to such

 

2



--------------------------------------------------------------------------------

registration statement, including post-effective amendments, all exhibits
thereto and all documents incorporated or deemed to be incorporated by reference
therein.

“Rule 144”, “Rule 158”, “Rule 405”, “Rule 415” and “Rule 424(b)” mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision), as the same shall be amended from time to time.

“Scheduled Registration Suspension Period” means, with respect to each fiscal
quarter of the Company, the last fifteen calendar days of such fiscal quarter
and continuing to and including the Business Day after the day on which the
Company publicly releases its earnings for such fiscal quarter.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any rules and
regulations promulgated thereunder, and, in each case, any successor thereto,
all as the same shall be in effect from time to time.

“Segregated Account” has the meaning given in the recitals.

“Suspension” has the meaning set forth in Section 4(c) hereof.

“Suspension Event Notice” has the meaning set forth in Section 4(b) hereof.

“Suspension Notice” has the meaning set forth in Section 4(c) hereof.

“Trust” has the meaning given in the introduction.

(2)    Registration; Compliance with the Securities Act. The Company hereby
represents and warrants to the Manager that as of the date hereof: (i) the
Company has an effective registration statement on Form S-3 covering the Common
Stock on file with the SEC; (ii) the Company is a well-known seasoned issuer (as
defined in Rule 405 under the Securities Act); and (iii) the Company is not an
ineligible issuer (as defined under Rule 405 under the Securities Act. The
Company hereby agrees that, to the extent not prohibited by any applicable law
or applicable interpretations of the staff of the SEC, it shall, promptly, after
the Contribution is made, file with the SEC, a prospectus supplement to the base
prospectus included in the Company’s existing registration statement referred to
in clause (i) of this Section 2 covering the resale of all of the Registrable
Shares from time to time by the Trust, as the selling stockholder thereunder, to
enable the Manager to direct the Trust to offer and sell any or all of the
Registrable Shares on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act and in the manner contemplated by the plan of distribution
set forth in the Registration Statement.

(3)    Compliance with the Securities Act: Procedures. The Company hereby agrees
that it shall:

(a)    during the Registration Period, furnish to the Manager, prior to the
filing thereof with the SEC, a copy of any amendment, if applicable, to the
Registration Statement, a copy of the Prospectus related to the Registrable
Shares, and a copy of each amendment or supplement thereto (excluding amendments
caused by the filing of a report under the Exchange Act), and use its
commercially reasonable efforts to reflect in each such document, when so filed
with the

 

3



--------------------------------------------------------------------------------

SEC, such comments as the Manager may reasonably and promptly propose; provided
that the Company shall not be required to take any action under this
Section 3(a) that is not, in the reasonable opinion of counsel for the Company,
in compliance with applicable law;

(b)    subject to Sections 4(b), 4(c) and 4(d) hereof, ensure that during the
Registration Period, (i) the Registration Statement, any amendment thereto, any
Prospectus forming a part thereof and any amendment or supplement thereto
complies in all material respects with the Securities Act; (ii) the Registration
Statement and any amendment thereto does not, when it becomes effective, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
and (iii) any Prospectus forming a part of the Registration Statement, and any
amendment or supplement to such Prospectus, does not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading; provided, that the Company makes no representation with
respect to information included therein in reliance upon and in conformity with
information furnished to the Company in writing by the Manager on behalf of the
Trust or any underwriter participating in the disposition of the Registered
Securities pursuant to the Registration Statement;

(c)    prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the Prospectus as
may be necessary to keep the Registration Statement effective at all times until
the end of the Registration Period; provided that the Company shall not be
required to file any such amendment (excluding amendments caused by the filing
of a report under the Exchange Act), supplement or replacement during any
Scheduled Registration Suspension Period or any suspension period pursuant to
Section 4(c) or (d) hereof;

(d)    furnish the Manager with such reasonable number of copies of the
Prospectus, in conformity with the requirements of the Securities Act, and such
other documents as the Manager may reasonably request, in order to facilitate
the public sale or other disposition of all or any of the Registrable Shares by
the Trust;

(e)    use its commercially reasonable efforts to file any documents necessary
to register or qualify the Registrable Shares under the securities or blue sky
laws of such jurisdictions as the Manager shall reasonably designate in writing;
provided that the Company shall not be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject;

(f)    use its commercially reasonable efforts to cause the Registrable Shares
to be listed on the New York Stock Exchange (the “NYSE”) (or, if the Common
Stock is not then listed on the New York Stock Exchange, the principal
securities exchange or quotation system on which the Common Stock is then
listed) as soon as reasonably practicable after the date of the Contribution;

 

4



--------------------------------------------------------------------------------

(g)    bear all expenses incurred by it in connection with the performance of
its obligations hereunder, and all reasonable fees and expenses of legal counsel
to the Manager incurred in connection with the registration and sale of the
Registrable Shares (such fees and expenses of legal counsel not to exceed
$15,000 in the aggregate without the Company’s prior written consent, which
consent shall not be unreasonably withheld or delayed); provided that the Trust,
to the extent permitted by applicable law, shall bear the expense of any
underwriting discounts, brokerage fees, commissions and transfer taxes, if any;

(h)    use its commercially reasonable efforts to take such actions as are under
its control to remain a well-known seasoned issuer (as defined in Rule 405 under
the Securities Act) (and not become an ineligible issuer (as defined in Rule 405
under the Securities Act)) during the Registration Period, and, in the event the
Company is not a well-known seasoned issuer or is an ineligible issuer, the
Company shall take all actions necessary, including, without limitation, filing
such amendments to the Registration Statement and supplements to the Prospectus
as may be necessary from time to time and/or filing a new Registration Statement
and Prospectus on such appropriate registration form of the SEC, in each case as
shall permit the disposition of the Registrable Securities in accordance with
the intended method or methods of disposition requested by the Manager; and

(i)    make generally available to its security holders as soon as practicable,
but in any event not later than 18 months after (i) the effective date of the
applicable Registration Statement, (ii) the effective date (as defined in Rule
158(c) under the Securities Act) of each post-effective amendment to the
Registration Statement and (iii) the date of each filing by the Company with the
SEC of an Annual Report on Form 10-K that is incorporated by reference or deemed
to be incorporated by reference in the Registration Statement, an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 promulgated by the SEC thereunder.

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 3 that the Manager shall provide such reasonable
assistance to the Company and furnish, or cause to be furnished, to the Company
in writing such information regarding the Manager, the Registrable Shares to be
sold and the intended method or methods of disposition of the Registrable Shares
as shall be necessary to effect the registration of the Registrable Shares and
as may be required from time to time under the Securities Act and the rules and
regulations thereunder.

(4)    Transfer of Registrable Shares after Registration; Suspension.

(a)    Methods of Distribution; Notification of Changes. The Manager agrees that
(i) it shall not (x) offer to sell or make any sale, assignment, pledge,
hypothecation or other transfer with respect to the Registrable Shares that
would constitute a sale within the meaning of the Securities Act or (y) direct
the Trust to offer to sell or make any sale, assignment, pledge, hypothecation
or other transfer with respect to the Registrable Shares that would constitute a
sale within the meaning of the Securities Act, except, in the case of each of
clauses (x) and (y), pursuant to either the Registration Statement or Rule 144,
and (ii) it will promptly notify the Company of

 

5



--------------------------------------------------------------------------------

any changes in the information set forth in the Registration Statement regarding
the Manager or the intended plan of distribution of the Registrable Shares.

(b)    Suspension of Registration by the Company. In addition to the
restrictions applicable during a Scheduled Registration Suspension Period as set
forth in Section 4(d) below or any suspension required under Section 4(c) below,
the Company may, upon the happening of any event or the existence of any state
of facts that, in the judgment of an executive officer of the Company or the
Company’s legal counsel, renders advisable the suspension of the disposition of
Registrable Shares covered by the Registration Statement or the use of the
Prospectus or any supplement thereto due to pending transactions or other
corporate developments, public filings with the SEC or similar events, suspend
the disposition of Registrable Shares covered by the Registration Statement and
the use of such Prospectus or any supplement thereto for a period of not more
than 90 days upon written notice (a “Suspension Event Notice”) to the Manager
(which Suspension Event Notice will not disclose the content of any material
non-public information and will indicate the dates of the beginning and the end
of the intended suspension, if known), in which case the Manager, upon receipt
of such Suspension Event Notice, shall discontinue, and shall cause the Trust to
discontinue, disposition of Registrable Shares covered by the Registration
Statement and the use of any applicable Prospectus or any supplement thereto (an
“Event Suspension”) until copies of a supplemented or amended Prospectus are
distributed to the Manager or until the Manager is advised in writing by the
Company that the disposition of Registrable Shares covered by the Registration
Statement or the use of the Prospectus or supplement thereto may be resumed;
provided that such right to suspend the disposition of Registrable Shares
covered by the Registration Statement or the use of the Prospectus or supplement
thereto under this Section 4(c) shall not be exercised by the Company for more
than the number of days in any 12-month period equal to 140 minus the aggregate
number of days during which the disposition of Registrable Securities pursuant
to the Registration Statement was suspended on account of any Scheduled
Registration Suspension Period occurring in the applicable 12-month period. Any
Event Suspension and Suspension Event Notice described in this Section 2(c)
shall be held in confidence and not disclosed by the Manager, except as required
by law.

(c)    Notice of Certain Events: Required Suspensions. In the event of: (i) any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to the Registration Statement or related Prospectus or
for additional information; (ii) the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose, including the receipt by the Company of any notice of objection of the
SEC to the use of the Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act; (iii) the receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable Shares
for sale in any jurisdiction or the initiation of any proceedings for such
purpose; or (iv) any event or circumstance that necessitates the making of any
changes in the Registration Statement or the Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and that, in the
case of the Prospectus, it will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were

 

6



--------------------------------------------------------------------------------

made, not misleading, in each case, during the Registration Period, then the
Company shall deliver a certificate in writing to the Manager (a “Suspension
Notice”) to the effect of the foregoing (which Suspension Notice will not
disclose the content of any material non-public information and will indicate
the dates of the beginning and the end of the intended suspension, if known)
and, upon receipt of such Suspension Notice, the Manager shall refrain, and
shall cause the Trust to refrain, from selling any Registrable Shares pursuant
to the Registration Statement or using the Prospectus or any supplement thereto
(a “Suspension”) until the Manager has received copies of a supplemented or
amended Prospectus prepared and filed by the Company, or until the Manager is
advised in writing by the Company that the current Prospectus or supplement
thereto may be used. In the event of any Suspension, the Company will use its
commercially reasonable efforts to cause the availability for use of the
Registration Statement and the Prospectus to be resumed as soon as reasonably
possible after delivery of a Suspension Notice to the Manager. Any Suspension
and Suspension Notice described in this Section 2(d) shall be held in confidence
and not disclosed by the Manager, except as required by law.

(d)    Scheduled Registration Suspension Periods. During any Scheduled
Registration Suspension Period, the Manager shall suspend, and shall cause the
Trust to suspend, the disposition of any Registrable Securities pursuant to the
Registration Statement, the Prospectus or any supplement thereto until
termination of such Scheduled Registration Suspension Period. For the avoidance
of doubt, during any Scheduled Registration Suspension Period, the Manager shall
be permitted to dispose, or cause the Trust to dispose, of Registrable
Securities pursuant to Rule 144, if then available.

(e)    Stop Transfer Instructions. In order to enforce the covenants of the
Manager set forth in Sections 2(c) and (d) above, the Company may impose stop
transfer instructions with respect to the sale of Registrable Shares by the
Trust until the end of the applicable suspension period.

(f)    Return of Copies of the Prospectus. If so directed by the Company, the
Manager shall deliver to the Company all physical copies of the Prospectus and
any supplements thereto in its possession at the time of receipt by the Manager
of any Suspension Event Notice or Suspension Notice.

(g)    Sale of Registrable Shares under the Registration Statement. The Manager
may sell Registrable Shares under the Registration Statement; provided that
(i) neither a Suspension nor an Event Suspension is then in effect, (ii) the
Manager sells in accordance with the plan of distribution in the Prospectus and
(iii) the Manager arranges for delivery of a current Prospectus (as
supplemented) to any transferee receiving such Registrable Shares in compliance
with the prospectus delivery requirements of the Securities Act.

(h)    Cooperation. (i) The Company shall cooperate with the Manager to
facilitate the timely preparation and delivery of the Registrable Shares sold
pursuant to the Registration Statement, or in any transaction pursuant to which
the Registrable Shares will be sold or disposed of in accordance with the terms
of this Agreement, free of any restrictive legends and registered in such names
as the Manager on behalf of the Trust may request at least two Business Days
prior to settlement of such sale or disposition, including, without limitation
causing an Opinion of Counsel and any other certificates or documents to be
delivered to the registrar of the

 

7



--------------------------------------------------------------------------------

Registrable Shares, if required; and (ii) the Company shall enter into such
customary agreements and take all other appropriate actions as may be reasonably
requested by the Manager in order to expedite or facilitate the disposition of
the Registrable Shares. The plan of distribution in the Registration Statement
and the Prospectus included therein shall permit resales of Registrable Shares
to be made by the Manager, on behalf of the Trust, through brokers, dealers or
otherwise.

(i)    Use of Free Writing Prospectuses. The Manager shall not use any free
writing prospectus (as defined in Rule 405) in connection with the sale of the
Registrable Shares without the prior written consent of the Company.

(5)    Indemnification. (a)   Indemnification by the Company. The Company agrees
to (i) indemnify and hold harmless the Manager (including, for purposes of this
Section 5, the officers, directors, employees and agents of the Manager), and
each person, if any, who controls the Manager within the meaning of either
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or Section 15 of the Securities Act (the “Manager Indemnitees”), from and
against any and all losses, claims, damages, liabilities or expenses, joint or
several (each, a “Loss” and, collectively, “Losses”), to which any Manager
Indemnitee may become subject under the Securities Act, the Exchange Act or any
other federal or state law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Company, which consent shall not be unreasonably
withheld or delayed), only to the extent such Losses (or actions in respect
thereof as contemplated below) arise out of or are based upon (A) any failure on
the part of the Company to comply with the covenants and agreements contained in
this Agreement or (B) any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement, the Prospectus or any
amendment or supplement thereto, or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus or any supplement thereto, in
light of the circumstances under which they were made) not misleading, and
(ii) reimburse each Manager Indemnitee for any reasonable legal fees and other
reasonable out-of-pocket expenses as such expenses are incurred by such Manager
Indemnitee in connection with investigating, defending, settling, compromising
or paying any such Loss or action; provided that the Company will not be liable
in any such case to the extent that any such Loss arises out of or is based upon
(1) an untrue statement or alleged untrue statement or omission or alleged
omission made in the Registration Statement, the Prospectus or any amendment or
supplement thereto in reliance upon and in conformity with information furnished
in writing to the Company by the Manager, (2) any untrue statement or omission
of a material fact required to make such statement not misleading in the
Prospectus that is corrected in an amended or supplemented Prospectus that was
delivered to the Manager before the pertinent sale or sales by the Manager or
(3) any untrue statement or alleged untrue statement or omission or alleged
omission in the Registration Statement, the Prospectus or any amendment or
supplement thereto, when used or distributed by the Manager during a period in
which an Event Suspension or Suspension is properly in effect under Section 2(c)
or (d). The Manager hereby agrees that if the Manager or any of its controlling
persons is not entitled to indemnification for any Loss pursuant to this
Section 5(a) as a result of clause (1), (2) or (3) above, then none of the
Manager Indemnitees shall be entitled to indemnification for such Loss

 

8



--------------------------------------------------------------------------------

pursuant to the terms of the indemnification provisions set forth in the Plan.

(b)    Indemnification by the Manager. To the extent permitted by applicable
law, the Manager will (i) indemnify and hold harmless the Company, each director
of the Company, each member of the Committee, each of the Company’s officers who
signed the Registration Statement and each person, if any, who controls the
Company within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act (the “Company Indemnitees”), from and against any
and all Losses to which any Company Indemnitee may become subject under the
Securities Act, the Exchange Act or any other federal or state law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Manager, which consent shall not be unreasonably withheld or delayed), only to
the extent such Losses (or actions in respect thereof as contemplated below)
arise out of or are based upon (i) any failure on the part of the Manager to
comply with the covenants and agreements contained in this Agreement with
respect to the sale of the Registrable Shares or (ii) any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement, the Prospectus or any amendment or supplement thereto, or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus or any supplement thereto, in light of the circumstances under which
they were made) not misleading; provided that the Manager will be liable in any
such case only to the extent that any such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the Prospectus or any amendment or supplement thereto in reliance
upon and in conformity with information furnished in writing to the Company by
or on behalf of the Manager, and (ii) reimburse such Company Indemnitee for any
reasonable legal fees and other reasonable out-of-pocket expenses as such
expenses are incurred by such Company Indemnitee in connection with
investigating, defending, settling, compromising or paying any such Loss or
action. In no event shall the liability of the Manager under this Section 5 be
greater than the aggregate fees received by the Manager pursuant to the
Investment Management Agreement.

(c)    Indemnification Procedure. (i) Promptly after receipt by an indemnified
party under this Section 5 of written notice of the threat or commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 5, promptly notify the
indemnifying party in writing of the claim; provided that the omission so to
notify the indemnifying party will not relieve the indemnifying party from any
liability which it may have to any indemnified party under the indemnity
agreement contained in this Section 5 or otherwise, to the extent that the
indemnifying party is not prejudiced as a result of such failure.

(ii)    In case any such action is brought against any indemnified party and
such indemnified party notifies an indemnifying party thereof and seeks or
intends to seek indemnity from such indemnifying party, such indemnifying party
will be entitled to participate in, and to the extent that it may determine,
jointly with all other indemnifying parties similarly notified, to assume, the
defense thereof with counsel reasonably satisfactory to such indemnified party;
provided that, if the defendants in any such action include both such
indemnified party and such indemnifying party and such indemnified party shall
have reasonably concluded that there may be a conflict between its position and
the position of such indemnifying party with respect to the conduct of the
defense of any such action or that there may be legal defenses available to it
that

 

9



--------------------------------------------------------------------------------

are different from or additional to those available to such indemnifying party,
in each case, such indemnified party shall have the right to select separate
counsel to assume such legal defenses and to otherwise participate in the
defense of such action on behalf of such indemnified party. Upon receipt of
notice from such indemnifying party of its election so to assume the defense of
such action and approval by such indemnified party of such indemnifying party’s
counsel, such indemnifying party will not be liable to such indemnified party
under this Section 5 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense of such action; provided
that the reasonable fees and expenses of counsel of such indemnified party shall
be at the expense of such indemnifying party if (A) such indemnified party shall
have employed such counsel in connection with the assumption of legal defenses
in accordance with the proviso to the preceding sentence (it being understood
that such indemnifying party shall not be liable for the expenses of more than
one separate counsel (in addition to any local counsel) for all indemnified
parties who are parties to such action) or (B) such indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action.

(d)    Contribution. (i) If the indemnification provided for in this Section 5
is held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any Loss referred to herein, then the indemnifying party,
in lieu of indemnifying such indemnified party hereunder, shall contribute to
the amount paid or payable by such indemnified party as a result of such Loss in
such proportion as is appropriate to reflect the relative fault of such
indemnifying party on the one hand and of such indemnified party on the other
hand in connection with the statements or omissions that resulted in such Loss,
as well as any other relevant equitable considerations. The relative fault of
such indemnifying party and of such indemnified party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such indemnifying party or by such
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the Losses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 5(c) hereof, any legal or other fees or expenses reasonably incurred by
such party in connection with any investigation or proceeding.

(ii)    The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), in no event shall the
Manager be required to contribute any amount in excess of the aggregate fees
received by the Manager pursuant to the Investment Management Agreement. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.

(e)    Non-Exclusive Remedies. The remedies provided for in this Section 5 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any indemnified person at law or in equity.

 

10



--------------------------------------------------------------------------------

(f)    Surviving Obligations. The obligations of the Company and the Manager
under this Section 5 shall survive the termination of this Agreement and the
completion of the disposition of the Registrable Shares.

(6)    Rule 144 Information. For such period as the Trust or the Plan holds any
Registrable Shares received pursuant to the Contribution, the Company shall use
its reasonable best efforts to file all reports required to be filed by it under
the Exchange Act and the rules and regulations thereunder and shall use its
reasonable best efforts to take such reasonable further action to the extent
required to enable the Manager to sell the Registrable Shares pursuant to Rule
144.

(7)    Rights of the Trust. All of the rights and benefits conferred on the
Manager pursuant to this Agreement (other than the right to indemnification
provided in Section 3) are intended to inure to the benefit of the Trust.

(8)    Miscellaneous.

(a)    Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York, irrespective
of the choice of laws principles of the State of New York, as to all matters,
including matters of validity, construction, effect, enforceability, performance
and remedies.

(b)    Force Majeure. Neither party will have any liability for damages or delay
due to fire, explosion, lightning, pest damage, power failure or surges, strikes
or labor disputes, water or flood, acts of God, the elements, war, civil
disturbances, acts of civil or military authorities or the public enemy, acts or
omissions of communications or other carriers or any other cause beyond a
party’s reasonable control (other than that which arises from the gross
negligence or willful misconduct of such party), whether or not similar to the
foregoing, that prevent such party from materially performing its obligations
hereunder.

(c)    Entire Agreement; Modification; Waivers. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and shall supersede all previous negotiations, commitments and writings with
respect to the matters discussed herein. This Agreement may not be altered,
modified or amended except by a written instrument signed by both parties. The
failure of any party to require the performance or satisfaction of any term or
obligation of this Agreement, or the waiver by any party of any breach of this
Agreement, shall not prevent subsequent enforcement of such term or obligation
or be deemed a waiver of any subsequent breach.

(d)    Severability. The provisions of this Agreement are severable and, in the
event that any provision is deemed illegal or unenforceable, the remaining
provisions shall remain in full force and effect, unless the deletion of any
such illegal or unenforceable provision shall cause this Agreement to become
materially adverse to either party, in which event the parties shall use
commercially reasonable efforts to arrive at an accommodation that best
preserves for the parties the benefits and obligations of the offending
provision.

(e)    Notices. Except as otherwise expressly provided, any notice, request,
demand or other communication permitted or required to be given under this
Agreement shall be in writing,

 

11



--------------------------------------------------------------------------------

shall be sent by one of the following means to the Company or the Manager at the
addresses set forth below (or to such other address as shall be designated
hereunder by notice to the other parties and persons receiving copies, effective
upon actual receipt), and shall be deemed conclusively to have been given (i) on
the first business day following the day timely deposited with Federal Express
(or other equivalent national overnight courier) or United States Express Mail,
with the cost of delivery prepaid or for the account of the sender, (ii) on the
fifth business day following the day duly sent by certified or registered United
States mail, postage prepaid and return receipt requested, or (iii) when
otherwise actually received by the addressee on a business day (or on the next
business day if received after the close of normal business hours or on any
non-business day).

 

If to the Manager:

Evercore Trust Company, N.A.

55 East 52nd Street

New York, NY 10055

Attention: Norman P. Goldberg, Managing Director

If to the Company:

Xerox Corporation

45 Glover Avenue

Norwalk, CT 06856

Attention: General Counsel

(f)    Title and Headings. Titles and headings to sections herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.

(g)    Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

(h)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and the Manager and their respective successors and
permitted assigns. None of the rights or obligations under this Agreement shall
be assigned by the Manager without the prior written consent of the Company and
the Trust in their sole discretion. Any purported assignment in violation of the
foregoing sentence shall be null and void.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and the Manager has caused this
Agreement to be duly executed on its behalf by its duly authorized officer as of
the date first written above.

 

XEROX CORPORATION

By:  /s/    Luca Maestri                                

Name:

  Luca Maestri

Title:

  Chief Financial Officer

EVERCORE TRUST COMPANY, N.A., as Investment Manager of a Segregated Account Held
under the Xerox Corporation Trust Agreement to Fund Retirement Plans created
under the Xerox Corporation Retirement Income Guarantee Plan

By:  /s/    Norman P. Goldberg                    

Name:

  Norman P. Goldberg

Title:

  Managing Director